DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 18 of claim 1 states “granter than 0 µm”.  Examiner interprets “granter” to read as “greater”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent 10,193,042 B1) in view of Haiberger (US Pub no. 2019/0326490 A1).
Regarding claim 1, Tsai et al discloses a micro device (fig. 5a), comprising: an epitaxial structure (200)having a top surface and a bottom surface opposite to each other and a peripheral surface connected to the top surface and the bottom surface, wherein a first-type semiconductor layer(206), a light-emitting layer (204)and a second-type semiconductor layer(202) are sequentially stacked from the top surface of the epitaxial structure toward the bottom surface of the epitaxial structure to form the epitaxial structure(200); an insulating layer (300)covering the peripheral surface and the 
Tsai et al fails to teach wherein a ratio is greater than or equal to 0.05 and less than or equal to 0.25, wherein there is a vertical spacing between the insulating layer and  the light-transmissive layer, and the vertical spacing is less than or equal to 0.5 µm and greater than 0 µm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a ratio is greater than or equal to 0.05 and less than or equal to 0.25 through routine experimentation since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
However, Haiberger et al discloses a light emitting device comprising  a vertical spacing(channel-7) [0042] but fails to teach a spacing is less than or equal to 0.5 µm and greater than 0 µm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a spacing is less than or equal to 0.5 µm and greater than 0 µm. through routine experimentation since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tsai et al with the teachings of Haiberger et al to provide ventilation.

Regarding claim 2, Tsai et al discloses wherein a material of the insulating
layer (300) is the same as a material of the light-transmissive layer (316) (col. 7, lines 3-13 and col. 5 lines 51-63).
Regarding claim 3, Tsai et al discloses wherein a first thickness of the
insulating layer (300) on the peripheral surface is equal to a second thickness of the
light-transmissive layer (316) on the peripheral surface (since Tsai et al teaches that 316 is conformal to 300 the peripheral thickness will be the same)(col. 15, lines 28-30) fig. 5a.
Regarding claim 6, Tsai et al discloses wherein a first thickness of the
insulating layer(300) on the peripheral surface is greater than a second thickness of the
light-transmissive layer(316)  on the peripheral surface (fig. 6b).
Regarding claim 7, Tsai et al discloses limitations of claim 6(col. 15, lines 24-37)  but fails to teach wherein a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is less than or equal to 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is less than or equal to 8 through routine experimentation since In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Regarding claim 11, Tsai et al discloses wherein the first vertical height (T13) (col. 16, lines 24-29) but fails to teach is greater than or equal to 0.5 µm and less than or equal to 1 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve greater than or equal to 0.5 µm and less than or equal to 1 µm through routine experimentation since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Regarding claim 13, Tsai et al discloses a light guide layer(304) disposed on a portion of the light-transmissive layer(316), wherein the light-transmissive layer(316) is located between the light guide layer (304)and the top surface of the epitaxial structure(200)(fig. 5a).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent  10,193,042 B1) in view of   Haiberger (US Pub no. 2019/0326490 A1).
As applied to claim 1 and further in view of  Hoppel (US Pub no.2018/0269364 A1).
Regarding claim 12, Tsai et al  as modified by Haiberger et al discloses all the limitation of claim 1 but fails to teach wherein a root mean square roughness of a 
However, Hoppel et al discloses wherein a root mean square roughness of a contact surface of the light-transmissive layer (8) and the top surface of the epitaxial structure (2) is greater than a light-emitting surface of the light transmissive layer (8) Fig. 3a. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Tsai et al  & Haiberger et al with the teachings of Hoppel et al to shape the spatial and/or spectral emission characteristics.
Claims 4, 5, & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent 10,193,042 B1) in view of Haiberger (US Pub no. 2019/0326490 A1) as applied to claim 1 and further in view of Hashimoto (US Pub no. 2017/0256674 A1).
Regarding claim 4, Tsai et al as modified by Haiberger et al discloses all the claim limitations of claim 1 but fails to teach wherein a first thickness of the insulating layer on the peripheral surface is less than a second thickness of the light-transmissive layer on the peripheral surface.
However, Hashimoto et al discloses wherein a first thickness of the insulating layer (40)on the peripheral surface is less than a second thickness of the light-transmissive layer (25)on the peripheral surface (see fig. 2 a portion of element 40 is smaller than element 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Tsai et al & Haiberger et al with Hashimoto et al  to improve light extraction efficiency. 


Regarding claim 5, Hashimoto et al discloses all the claim limitations of claim 4
and further teaches lateral coverage of the light transmitting layer (25) and thickness of insulating layer (40) [0031] [0045] but fails to teach wherein a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is greater than or equal to 0.8. However, it would have been obvious to one of ordinary skill in the art to achieve a ratio of the first thickness of the insulating layer to the second thickness of the light-transmissive layer is greater than or equal to 0.8 to optimize the size and light extraction efficiency of the device through routine experimentation "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 14, Tsai et al as modified by Haiberger et al discloses all the claim limitations of claim 13 but fails to teach wherein a ratio of an area of an orthographic projection of the light guide layer on the top surface to an area of an orthographic projection of the light-transmissive layer on the top surface is greater than or equal to 0.8 and less than or equal to 1.
However, Hashimoto et al discloses Hashimoto et al discloses wherein a ratio of an area of an orthographic projection of the light guide layer (20) on the top surface to an area of an orthographic projection of the light-transmissive layer (25) on the top surface (fig. 4/fig. 1) but fails to teach is greater than or equal to 0.8 and less than or equal to 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hashimoto et al to achieve an area greater 
Regarding claim 15, Tsai et al as modified by Haiberger et al discloses all the claim limitations of claim 13 and further teaches the light guiding layer (304) and the epitaxial structure (200) fig. 5a) but fails to teach wherein a width of an orthographic projection of the light guide layer on a plane is greater than a width of an orthographic projection of the epitaxial structure on the plane.
However, Hashimoto et al discloses wherein a width of an orthographic projection of the light guide layer (20) on a plane is greater than a width of an orthographic projection of the structure (10) on the plane fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tsai et al & Haiberger et al with the teachings of Hashimoto et al to improve light extraction efficiency.
Regarding claim 16, Tsai et al as modified by Haiberger et al discloses all the claim limitations of claim 13 and further teaches the light guiding layer (304) and the epitaxial structure (200) fig. 5a)but fails to teach wherein the orthographic projection of the light guide layer on the plane covers the orthographic projection of the structure on the plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813